Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	Claims 1-5 are allowed. 
            The following is an examiner's statement of reasons for allowance: none of the closest prior art of record AI-Dahle et al (U.S. Patent 9519164) and Sandstrom et al (U.S. Patent 8160351) failed to teach or fairly suggest, determining a boundary of the second black area according to a dark-bright edge of the second image from the image captured by the CCD and processed by the step S3, wherein the boundary of the second black area is configured to be as “b”; obtaining a width of a third predetermined pixel within the image captured by the CCD according to a difference between positions of the boundary “a” of the first white area and the boundary “b” of the second black area “b” determined by a Mura compensating system, wherein the width of the third predetermined pixel is configured to be a difference between the width of the second predetermined pixel and the width of the first predetermined pixel; obtaining a boundary of an actual-displaying image of the display panel, basing on a predetermined compensation area expanding outward from the boundary “a” of the first white area, wherein the width of the compensation area shown on the image captured by the CCD is determined by the width of the third predetermined pixel on the image captured by the CCD, wherein the boundary of the actual-displaying image is configured to be as “c”; cutting the image captured by the CCD along the boundary “c” of the actual-displaying image by the Mura compensating system, and conducting a Mura repairing process on the image which has been cut down. Therefore, it is for 
2.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."   
Other Prior Art Cited
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (9076363), (7859504), (7630071), (7215418) and (7161558).
Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
02/13/2021.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669